SIMONTON, District Judge.
The defendant is indicted under the act of congress approved 18th April, 1884, (23 St. p. 11,) falsely and fraudulently pretending and assuming to be an employe of the United States in order to defraud the United States or the Northeastern *543Railroad Company. The admitted facts in the case are that on the morning of 19th December, 1X92, Mr. Waring, postal clerk, was in his postal car at the depot of the Northeastern Railroad in Charleston. After assorting his mail, and while resting, he discovered the defendant concealing himself in a dark corner of the car. As soon as lie discovered him, he sprung up and seized him by the collar. That defendant said at once, “I am Bradford, and in the service.” Waring denying that he was in the service, defendant then said, “I have been discharged, but I am trying to steal a ride to Florence.” Waring bad an officer called, by whom defendant was arrested. In order to convict the defendant under this act, it must appear that he had formed an intent to defraud either the United States or the Northeastern Railroad Company; and that, to carry out this intent, — that is to say, as the means of consummating his intent, — he falsely pretended to be an employe of the United States. If it was his intent to defraud the United States, ii must he shown by evidence that he falsely pretended to he such an employe to some agent of the government, in order, under this false personation, to consummate his intent. If his intent were to defraud the railroad company, then he must have represented falsely to some agent of the railroad company that he was an employe of the United States. These essential elements are wanting in this case. The jury must find the defendant not guilty